Mr. Justice Green
delivered the opinion of the court, October 2d 1882.
The court below left to the jury the question whether the defendant exercised ordinary care and prudence against alterations of the note in suit. If he did he was not liable, but if he did not, he was. It is difficult to see what error there was in this. It is precisely what we held in Brown v. Reed, 29 P. F. S. 370. The present chief justice very clearly pointed out in that case the distinction between it and Phelan v. Moss, 17 P. F. S. 59, and Garrard v. Haddan, Id. 82. On p. 372 he said, “ These cases do not decide that the maker would be bound to a bona fide holder on a note fraudulently altered, however skillful that alteration might bo, provided that lie had himself used ordinary care and precaution. Tie would no more be responsible upon such an altered instrument than he would upon a skillful forgery of his handwriting.” And again ho said, “Whether there was negligence in the maker was clearly a question of fact for the jury.” ' In the present case the plaintiffs are not satisfied with having the question of negligence on the part of the defendant submitted to the jury. They insist that the court should have held that the defendant was guilty of negligence as matter of law, in not taking such precautions as would certainly have prevented the alteration of the note. The alteration consisted in adding a single letter, “ y,” to the word “ eight,” so as to make the note read as for eighty dollars instead of eight. The instrument was a printed blank with an open space for the insertion of the amount, the word, “ dollars,” being printed at the'end of the space. The word, “ eight,” was filled in at the beginning of the space, and all the rest of the blank to the word “ dollars,” was filed with an elongated scroll. It happened that a very slight space, about an eighth of an inch, was left between the end of the word “ eight,” and the beginning of the scroll. In that diminutive spot the letter “ y ” was inserted in such a way as to appear quite natural. The alteration was made by the principal debtor, the defendant being the surety. There were other alterations of the note made after the surety signed it, but they are not material to be considered, since without the one we are discussing, they would have been of no avail. In these circumstances, to hold that the defendant was so palpably guilty of negligence, in not taking sufficient precautions against *65forgery, as that the jury could not ,be permitted to determine the question, and tlie court must determine it as matter of law, would be equivalent to holding that the maker of a negotiable instrument must so execute it as to .prevent the possibility of alteration in any event. Such a doctrine would be monstrous and contrary to every legal principle. It has never been announced by any court, and it is scarcely credible that it ever will be. The word “ eight ” is perhaps the only one that can be altered so as to express a larger sum, by the addition of a single letter, and was probably selected by the' forger in this case for that reason. Other words require either two letters, — as “ty,”in “ sixty,” “ seventy ” and “ ninety,” — or an additional word. The defendant testified that when he signed the note, the scroll was in the open space on the note, just as it was at the trial. The jury has found that there was no lack of 'ordinary care in not observing that a single letter might be added in the very small space immediately following the lettert,” in the word “ eight,” and in this we quite agree with them. In the common experience of men very few persons write their words so closely together that a single letter can not be added at the end of one of them without attracting attention.
Judgment affirmed.